 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
 8   BRUCE CORKER d/b/a RANCHO ALOHA;
     COLEHOUR BONDERA and MELANIE                    CIVIL ACTION NO. 2:19-cv-00290
 9   BONDERA, husband and wife d/b/a
     KANALANI OHANA FARM; ROBERT                     ORDER GRANTING PLAINTIFFS’
10   SMITH and CECELIA SMITH, husband and            MOTION TO SEAL DOCUMENT
     wife d/b/a SMITHFARMS; and
11   SMITHFARMS, LLC, a Hawaii limited
     liability company, on behalf of themselves and
12   others similarly situated,

13                Plaintiffs,

14   v.
     COSTCO WHOLESALE CORPORATION, a
15   Washington corporation; AMAZON.COM,
     INC., a Delaware corporation; HAWAIIAN
16   ISLES KONA COFFEE, LTD., LLC, a
     Hawaiian limited liability company; COST
17   PLUS/WORLD MARKET, a subsidiary of
     BED BATH & BEYOND, a New York
18   corporation; BCC ASSETS, LLC d/b/a
     BOYER’S COFFEE COMPANY, INC., a
19   Colorado corporation; L&K COFFEE CO.
     LLC, a Michigan limited liability company;
20   MULVADI CORPORATION, a Hawaii
     corporation; COPPER MOON COFFEE, LLC,
21   an Indiana limited liability company; GOLD
     COFFEE ROASTERS, INC., a Delaware
22   corporation; CAMERON’S COFFEE AND
     DISTRIBUTION COMPANY, a Minnesota
23   corporation; PACIFIC COFFEE, INC., a
     Hawaii corporation; THE KROGER CO., an
24   Ohio corporation; WALMART INC., a
     Delaware corporation; BED BATH &
25   BEYOND INC., a New York corporation;
     ALBERTSONS COMPANIES INC., a
26   Delaware Corporation; SAFEWAY INC., a


     ORDER
 1   Delaware Corporation; MNS LTD., a Hawaii
     Corporation; THE TJX COMPANIES d/b/a
 2   T.J. MAXX, a Delaware Corporation;
     MARSHALLS OF MA, INC. d/b/a
 3   MARSHALLS, a Massachusetts corporation;
     SPROUTS FARMERS MARKET, INC. a
 4   Delaware corporation; COSTA RICAN
     GOLD; COFFEE CO., INC., a Florida
 5   Corporation; and KEVIN KIHNKE, an
     individual,
 6
            Defendants.
 7

 8

 9
            THIS MATTER came before the Court on the Plaintiffs’ Motion to Seal. Dkt. # 426. The
10
     Court has considered the submissions of counsel.
11
            NOW, THEREFORE, it is hereby ORDERED, that Plaintiffs’ Motion is GRANTED. The
12
     unredacted Verlinda and Paek Declaration (Dkt. # 427), and the unredacted Schreck Declaration
13
     (Dkt. # 428), shall remain sealed.
14

15
            DATED this 21st day of June, 2021.
16

17

18                                               The Honorable Judge Robert S. Lasnik
                                                 United States District Court Judge
19

20

21

22

23

24

25

26


     ORDER                                        -2-
